Case: 14-14523   Date Filed: 08/25/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14523
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 9:14-cr-80061-WPD-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

JEFFREY E. GROOVER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 25, 2015)

Before TJOFLAT, WILSON, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-14523     Date Filed: 08/25/2015   Page: 2 of 5


      Jeffrey Groover appeals his convictions for bank fraud, conspiracy to

commit bank fraud, and aggravated identity theft. He also appeals the district

court’s imposition of the sophisticated means sentence enhancement under

U.S.S.G § 2B1.1(b)(1)(C).

      Groover argues that the district court erred when it found that his wife had

actual or apparent authority to consent to law enforcement’s warrantless search of

his password-protected user account on his computer. Groover argues that he and

his wife used different accounts on the same laptop and that his was password

protected. His wife only knew the password because he had given it to her for the

limited purpose of resolving a printer problem. By password-protecting his

account, Groover argues, he demonstrated his Fourth Amendment expectation of

privacy and he did not give that up when he provided the password to his wife.

      In United States v. Matlock, 415 U.S. 164, 171, 94 S. Ct. 988, 993 (1974),

the Court held consent to search may be provided by a third party who possesses

common authority over the premises. It further refined this statement by noting

that “‘[c]ommon authority’ rests ‘on mutual use of the property by persons

generally having joint access or control for most purposes.’” Illinois v. Rodriguez,

497 U.S. 177, 181, 110 S. Ct. 2793, 2797 (1990) (citation omitted). Even if the

consenting party does not in fact have the required relationship to the premises, if

the officer has an objectively reasonable, though mistaken, good-faith belief that


                                          2
               Case: 14-14523    Date Filed: 08/25/2015    Page: 3 of 5


the consent was a valid consent, there is no Fourth Amendment violation.

Rodriguez, 497 U.S. at 186, 110 S. Ct. at 2800; see also United States v. Brazel,

102 F.3d 1120, 1148 (11th Cir. 1997).

      Here, the officers first encountered Groover’s wife after going to Groover’s

apartment and obtaining her consent to search their shared home. During that

search, the agents found Groover’s laptop and seized it. However, the agent

assigned to searching the computer’s contents told the lead agent that he needed

consent to search Groover’s password-protected account. That agent then

contacted Groover’s wife, who provided the password without hesitation. It was

objectively reasonable for the agent to believe that Groover’s wife had authority to

consent to the search given the close marital relationship, their shared use of the

computer, and her knowledge of the password; therefore, there was no Fourth

Amendment violation.

      Next, Groover argues that the court’s use of the sophisticated means

enhancement was erroneous because he did not use sophisticated means to execute

or conceal his crimes. He points out that his fraud was quickly and easily

discovered by the bank because the customer he was attempting to impersonate

was a woman.

      Under the sentencing guidelines, a two-level enhancement is applied to a

defendant’s offense level when the offense involved the use of sophisticated


                                          3
              Case: 14-14523      Date Filed: 08/25/2015   Page: 4 of 5


means. U.S.S.G § 2B1.1(b)(10). According the guidelines commentary,

“sophisticated means” entails “especially complex or especially intricate offense

conduct pertaining to the execution or concealment of an offense,” and the

commentary provides as an example such conduct as “hiding assets or transactions,

or both, through the use of fictitious entities [and] corporate shells.” U.S.S.G. §

2B1.1 cmt. n.9.

      Here, Groover’s scheme involved multiple steps that took several weeks to

stage and implement. Sequentially, he stole Miller’s identity, obtained her

personal identification information; posed as her at several banks and post offices;

opened bank accounts and credit cards in her name; created a fake Florida driver’s

license in her name with his picture; stopped her mail at the post office so that he

could intercept the fake credit and debit cards; linked the bank account that he

created to her existing line of credit; withdrew funds from her line of credit by

using accomplices who attempted to cash a large, fraudulent home down payment

check drawn on the newly created and fake account; and attempted to obtain a

false alibi witness. Groover had previously testified to the United States Senate

that the techniques required for stealing identities were “lengthy and technical.”

Given the evidence of the lengths to which Groover went to commit this crime, the

district court did not clearly err when it applied the enhancement.




                                           4
              Case: 14-14523          Date Filed: 08/25/2015       Page: 5 of 5


AFFIRMED. 1




1
    Groover’s motion to file a corrected reply brief is GRANTED.

                                                  5